Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Robert Earl Williamson appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Order, Williamson v. Clark, No. 8:15-cv-04515-TMC, 2016 WL 5956283 (D.S.C. Oct. 14, 2016), ECF No. 71. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED